Exhibit 10.1

 

Execution Copy

 

SUBSCRIPTION AGREEMENT

 

This SUBSCRIPTION AGREEMENT (this “Agreement”) is dated as of September 17,
2015, by and between SFX Entertainment, Inc., a Delaware corporation (the
“Company”), and Sillerman Investment Company III LLC, a Delaware limited
liability company (the “Subscriber”).

 

WHEREAS, the Company desires to issue and sell to the Subscriber, and the
Subscriber desires to subscribe for and purchase from the Company, an aggregate
of 300 shares (the “Sale Shares”) of Series A Preferred Stock of the Company,
par value $0.001 per share (“Series A Preferred Stock”), having the terms set
forth in the Certificate of Designations, Rights and Preferences of the Series A
Preferred Stock of the Company, dated as of September 17, 2015 (the “Certificate
of Designations”), a copy of which is attached hereto as Annex A.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

ARTICLE I

 

SUBSCRIPTION; CLOSING; DELIVERIES

 

1.1.                            Initial Closing.  The purchase and sale of the
Sale Shares shall take place at one or more closings (each of which is referred
to in this Agreement as a “Closing”).  The initial Closing (the “Initial
Closing”) of the transactions contemplated by this Agreement shall take place at
the offices of Fried, Frank, Harris, Shriver & Jacobson LLP, at One New York
Plaza, New York, New York 10004 on the date hereof simultaneously with the
execution and delivery of this Agreement by all parties hereto (such date, the
“Closing Date”).  Subject to the terms and conditions hereof, at the Initial
Closing, the Subscriber shall subscribe for and purchase from the Company 150
Sale Shares for an initial subscription price of $15,000,000 (the “Initial
Subscription Price”), and the Company shall issue and sell such Sale Shares to
the Subscriber at the Initial Subscription Price.

 

1.2.                            Subsequent Closings.  Subject to the terms and
conditions of this Agreement, the Company shall issue and sell to the Subscriber
at six (6) subsequent Closings (each, a “Subsequent Closing”) over the thirty
(30) day period following the Initial Closing 25 Sale Shares for a subscription
price of $2,500,000 at each such Subsequent Closing (each such amount, a
“Subsequent Subscription Price”), with the first Subsequent Closing to be held
five (5) days following the Initial Closing, and the Subsequent Closings to be
held every fifth (5th) day thereafter (and if any such fifth (5th) day is not a
Business Day, such Subsequent Closing shall be held on the immediately following
Business Day).  “Business Day” means any day other than a Saturday, Sunday or
day on which banks are closed in New York, New York.

 

1.3.                            Closing Deliveries.

 

(a)                                 At the Initial Closing, the Company shall
deliver to the Subscriber:

 

--------------------------------------------------------------------------------


 

(1)   evidence that the Certificate of Designations has been duly filed with the
Secretary of State of the State of Delaware and is in full force and effect; and

 

(2)   a certificate or certificates evidencing the Sale Shares being purchased
at the Initial Closing.

 

(b)                                 At each Subsequent Closing, the Company
shall deliver to the Subscriber a certificate or certificates evidencing the
Sale Shares being purchased at such Subsequent Closing.

 

(c)                                  At each Closing, the Subscriber shall
deliver and pay to the Company, by wire transfer of immediately available funds
to the account specified in advance by the Company, the Initial Subscription
Price or the Subsequent Subscription Price, as applicable.

 

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company hereby represents and warrants to the Subscriber as of each Closing
as follows:

 

2.1.                            Organization and Good Standing.  The Company
(a) is duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization and (b) has all requisite power and authority
to own its assets and to carry on its business as now conducted.

 

2.2.                            Authority; Execution; Enforceability.  The
Company has all requisite power and authority to execute and deliver this
Agreement and to perform its obligations hereunder and to consummate the
transactions contemplated hereby.  The execution and delivery of this Agreement,
the performance of its obligations hereunder, and the consummation of the
transactions contemplated hereby, by the Company have been duly authorized by
all requisite action on the part of the Company and no other action on the part
of the Company is necessary for the execution, delivery and performance of this
Agreement by the Company or the consummation of the transactions contemplated
hereby.  Assuming the due authorization, execution and delivery of this
Agreement by all other parties hereto, this Agreement constitutes the valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, subject to (x) bankruptcy, insolvency, reorganization,
moratorium and similar Laws affecting creditors’ rights and remedies generally
and (y) general principles of equity.  The Company has all requisite power and
authority to issue the Sale Shares in accordance with this Agreement

 

2.3.                            No Conflicts.  The execution, delivery and
performance of this Agreement by the Company do not, and the consummation of the
transactions contemplated hereby by the Company will not, violate, conflict with
or result in a breach of or constitute a default (with or without notice or
lapse of time, or both) under any material agreement, instrument, permit,
franchise, license, law, regulation, judgment or order applicable to the
Company.

 

2

--------------------------------------------------------------------------------


 

2.4.                            Consents and Approvals.  Assuming the accuracy
of the representations and warranties made by the Subscriber in Article IV, no
notices, reports, registrations or other filings are required to be made by the
Company with, nor are any consents, approvals or authorizations required to be
obtained by the Company from any governmental authority or any other person
under any contract, agreement or other obligation to which the Company is party
or by which its assets are bound, in connection with the valid execution,
delivery or performance of this Agreement by the Company, the consummation by
the Company of the transactions contemplated by this Agreement or the issuance
of the Sale Shares by the Company in accordance with this Agreement, in each
case except for such notices, reports, registrations, other filings, consents,
approvals or authorizations the failure of which to make or obtain, individually
or in the aggregate, are not material to the Company’s ability to perform its
obligations hereunder and would not be reasonably likely to prohibit or restrict
or delay, in any material respect, the performance by the Company of its
obligations hereunder or the issuance of the Sale Shares by the Company in
accordance with this Agreement.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE SUBSCRIBER

 

The Subscriber hereby represents and warrants to the Company as of each Closing
as follows:

 

3.1.                            Organization and Good Standing.  The Subscriber
(a) is duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization and (b) has all requisite power and authority
to own its assets and to carry on its business as now conducted.

 

3.2.                            Authority; Execution; Enforceability.  The
Subscriber has all requisite capacity, power and authority to (a) execute and
deliver this Agreement, (b) perform its obligations hereunder and thereunder,
and (c) consummate the transactions contemplated hereby and thereby.  The
execution and delivery of this Agreement, the performance of its obligations
hereunder, and the consummation of the transactions contemplated hereby has been
duly authorized by all requisite action on the part of the Subscriber, and no
other action on the part of the Subscriber is necessary for the execution,
delivery and performance of this Agreement by the Subscriber or the consummation
of the transactions contemplated hereby or thereby.  Assuming the due
authorization, execution and delivery of this Agreement by the Company, this
Agreement constitutes the legal, valid and binding obligation of the Subscriber,
enforceable against the Subscriber in accordance with its terms, subject to
(x) bankruptcy, insolvency, reorganization, moratorium and similar laws
affecting creditors’ rights and remedies generally and (y) general principles of
equity.

 

3.3.                            No Conflicts.  The execution, delivery and
performance of this Agreement by the Subscriber do not, and the consummation of
the transactions contemplated hereby and thereby by the Subscriber will not,
violate, conflict with or result in a breach of or constitute a default (with or
without notice or lapse of time, or both) under any agreement, instrument,
permit, franchise, license, law, regulation, judgment or order applicable to the
Subscriber.

 

3

--------------------------------------------------------------------------------


 

3.4.                            Purchase Entirely for Own Account. The
Subscriber represents that the Sale Shares will be acquired for investment by
the Subscriber for its own account, not as a nominee or agent, and not with a
view to the resale or distribution of any part thereof, and that the Subscriber
has no present intention of selling, granting any participation in, or otherwise
distributing the same. By executing this Agreement, the Subscriber further
represents that it does not have any contract, undertaking, agreement or
arrangement with any person to sell, transfer or grant participations to such
person or to any third party, with respect to any of the Sale Shares.

 

3.5.                            Investment Experience. The Subscriber can bear
the economic risk of the total loss of its investment in the Sale Shares, and
has such knowledge and experience in financial or business matters that it is
capable of evaluating the merits and risks of the investment in the Sale Shares.

 

3.6.                            Accredited Investor. The Subscriber is an
“accredited investor” as defined in Rule 501 of Regulation D promulgated under
the Securities Act of 1933, as amended (the “Securities Act”).

 

3.7.                            Restricted Securities. The Subscriber
understands that the Sale Shares are “restricted securities” as defined in
Rule 144 promulgated under the Securities Act inasmuch as they are being
acquired from the Company in a transaction not involving a public offering and
that under such laws and applicable regulations such securities may not be
resold without registration under the Securities Act, except in certain limited
circumstances. The Subscriber is familiar with Rule 144, as presently in effect,
and understands the resale limitations imposed thereby and by the Securities Act

 

3.8.                            Reliance on Exemptions. The Subscriber
understands that the Sale Shares are being offered and sold in reliance upon
specific exemptions from the registration requirements of the Securities Act and
state securities laws and that the Company is relying upon the truth and
accuracy of, and the Subscriber’s compliance with, the representations,
warranties, covenants, agreements, acknowledgments and understandings of the
Subscriber contained in this Agreement in order to determine the availability of
such exemptions and the eligibility of Subscriber to acquire the Sale Shares.

 

ARTICLE IV

 

MISCELLANEOUS

 

4.1.                            Entire Agreement; Amendments.  This Agreement,
the Annexes and other documents referred to herein and the documents delivered
pursuant hereto contain the entire understanding of the parties hereto with
regard to the subject matter contained herein or therein, and supersede all
other prior representations, warranties, agreements, understandings or letters
of intent between or among any of the parties hereto.  This Agreement shall not
be amended, restated, modified or supplemented except by a written instrument
signed by all parties hereto.  Until such an amendment is signed by all such
parties, any other agreements, understandings, written or oral promises or
representations at odds with the terms of this Agreement shall be of no effect
and shall not in any way be binding upon the parties hereto.

 

4

--------------------------------------------------------------------------------


 

4.2.                            Notices.  All notices or other communications
required or permitted hereunder shall be in writing and shall be deemed given or
delivered (i) when delivered personally to the recipient, (ii) one Business Day
after being sent to the recipient by reputable overnight courier service
(charges prepaid), (iii) when delivered by facsimile or electronic transmission
with confirmation of delivery, or (iv) four (4) Business Days after being mailed
to the recipient by certified or registered mail, return receipt requested and
postage prepaid, and addressed to the intended recipient as set forth below:

 

If to the Company:

 

SFX Entertainment, Inc.

902 Broadway, 15th Floor

New York, New York 10010

Attention:  Richard Rosenstein

Fax No.:  (646) 417-7393

 

with a copy (which shall not constitute notice) to:

 

Steptoe & Johnson LLP

1114 Avenue of the Americas

New York, NY 10036

Attention:  Michael J.W. Rennock

Fax No.:  (212) 506-3950

 

If to Subscriber:

 

Sillerman Investment Company III LLC

902 Broadway, 15th Floor

New York, NY 10010

Attn:  Robert F. X. Sillerman

 

with a copy to:

 

Fried, Frank, Harris, Shriver & Jacobson LLP

One New York Plaza

New York, New York 10004

Attention: Philip Richter

Fax No.:  (212) 859-4000

 

Any party may change the address to which notices or other communications
hereunder are to be delivered by giving the other parties notice in the manner
herein set forth.

 

4.3.                            Successors and Assigns.  This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns; provided

 

5

--------------------------------------------------------------------------------


 

that no party to this Agreement may assign its rights or delegate its
obligations under this Agreement prior to the Closing without the express prior
written consent of the other parties to this Agreement.  Following the Closing,
the Company may assign any of its rights hereunder, but no such assignment shall
relieve the Company of its obligations hereunder.

 

4.4.                            Waivers.  Any term or provision of this
Agreement may be waived, or the time for its performance may be extended, by the
party or parties entitled to the benefit thereof.  Any such waiver shall be
validly and sufficiently authorized for the purposes of this Agreement if, as to
any party, it is authorized in writing by an authorized representative of such
party.  The failure of any party hereto to enforce at any time any provision of
this Agreement shall not be construed to be a waiver of such provision, nor in
any way to affect the validity of this Agreement or any part hereof or the right
of any party thereafter to enforce each and every such provision.  No waiver of
any breach of this Agreement shall be held to constitute a waiver of any other
or subsequent breach.

 

4.5.                            Certain Expenses.  Each party hereto shall bear
its own costs, fees and expenses incurred in connection with the transactions
contemplated by this Agreement; provided, that the Company shall reimburse the
Subscriber for all out of pocket legal fees incurred in connection with the
transactions contemplated hereunder.

 

4.6.                            Partial Invalidity.  Wherever possible, each
provision hereof shall be interpreted in such manner as to be effective and
valid under applicable law, but in case any one or more of the provisions
contained herein shall, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such provision shall be ineffective to the extent,
but only to the extent, of such invalidity, illegality or unenforceability
without invalidating the remainder of such invalid, illegal or unenforceable
provision or provisions or any other provisions hereof, unless such a
construction would be unreasonable.

 

4.7.                            Execution in Counterparts.  This Agreement may
be executed in counterparts, including by facsimile transmission or other
electronic means, each of which shall be considered an original instrument, but
all of which together shall constitute one and the same agreement, and shall
become binding when one or more counterparts have been signed by each of the
parties hereto and delivered to the other parties hereto.

 

4.8.                            Further Assurances.  Upon the terms and subject
to the conditions herein, each of the parties hereto agrees to use its
reasonable best efforts to take or cause to be taken all action, to do or cause
to be done, and to assist and cooperate with the other parties in doing, all
things necessary, proper or advisable under applicable laws and regulations or
otherwise to consummate and make effective, in the most expeditious manner
practicable, the transactions contemplated by this Agreement, including (a) the
satisfaction of the conditions precedent to the obligations of any of the
parties hereto; (b) the defending of any lawsuits or other legal proceedings,
whether judicial or administrative, challenging this Agreement or the
performance of the obligations hereunder; and (c) the execution and delivery of
such instruments, and the taking of such other actions, as the other parties
hereto may reasonably require in order to carry out the intent of this
Agreement.

 

6

--------------------------------------------------------------------------------


 

4.9.                            Governing Law; Submission to Jurisdiction;
Waiver of Jury Trial.  This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware, without regard to
conflicts of laws or choice of law provisions or principles.  By the execution
and delivery of this Agreement, the Company and the Subscriber submits to the
exclusive personal jurisdiction of any state or federal court sitting in the in
the State of Delaware, in any suit or proceeding arising out of or relating to
this Agreement.  EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

4.10.                     No Third Party Beneficiaries.  Nothing express or
implied in this Agreement is intended or shall be construed to confer upon or
give any person other than the parties hereto and their respective heirs,
successors and permitted assigns any right, benefit or remedy under or by reason
of this Agreement.

 

[Signature page follows]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement
effective as of the date first above written.

 

 

 

COMPANY:

 

 

 

SFX ENTERTAINMENT, INC.

 

 

 

 

 

By:

/s/ Richard Rosenstein

 

 

Name: Richard Rosenstein

 

 

Title: CFO

 

 

 

 

 

 

 

SUBSCRIBER:

 

 

 

SILLERMAN INVESTMENT COMPANY III
LLC

 

 

 

 

By:

/s/ Robert F. X. Sillerman

 

 

Name: Robert F. X. Sillerman

 

 

Title: Manager and Sole Member

 

[Signature Page to Subscription Agreement]

 

--------------------------------------------------------------------------------